Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Allowable Subject Matter
This Notice of Allowance is in Response to the 3/1/21 submission.  Claims 1-20 of the 3/1/21 copy of the claims are allowed.  There are 20 allowed claims.

			Examiner’s Statement of Reasons for Allowance
	Examiner notes the 3/1/21 RCE submission with claim amendments and remarks.  And, on 1/1/21 the PTAB Affirmed in Part the 103 rejections.  However, the PTAB reversed the prior are rejections on dependent claim 6.  With the 3/1/21 submission, Applicant moved all the features of dependent claim 6 up into the independent claims.  Hence, the features the PTAB found not rendered obvious by the prior art are now all part of each of the independent claims.  So, given the PTAB decision, there are no prior art rejections against the current claims.    
In regards to 101, the current claims are still found to pass 101 given the current guidelines.  Hence, there are no rejections against the current claims.  And, Examiner notes that updated prior art searches were made.  Hence, claims 1-20 of the 3/1/21copy of the claims are found Allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                             2/7/22